


110 HR 5655 IH: To amend the Internal Revenue Code of 1986 to expand and

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5655
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  improve the dependent care tax credit.
	
	
		1.Expansion and improvement of
			 dependent care tax credit
			(a)Increase in
			 dollar limit on amount of employment-related expenses which are
			 creditableSubsection (c) of
			 section 21 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $3,000 in paragraph (1) and inserting $6,000 ($9,000 in
			 the case of a taxpayer whose adjusted gross income is less than
			 $30,000), and
				(2)by striking
			 $6,000 in paragraph (2) and inserting $12,000 ($18,000 in
			 the case of a taxpayer whose adjusted gross income is less than
			 $30,000).
				(b)Repeal of
			 requirement that dependent and taxpayer share the same place of abode
				(1)In
			 generalParagraph (1) of section 21(b) of such Code is
			 amended—
					(A)by inserting
			 (determined without regard to section 152(c)(1)(B)) after
			 section 152(a)(1) in subparagraph (A), and
					(B)by striking
			 and who has the same principal place of abode as the taxpayer for more
			 than one-half of such taxable year in subparagraphs (B) and (C).
					(2)Expenses for care
			 of dependent outside of home taken into account
					(A)In
			 generalParagraph (2) of section 21(b) of such Code is amended by
			 striking subparagraph (B) and by redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C), respectively.
					(B)Conforming
			 amendmentSubparagraph (B) of
			 section 21(b)(2) of such Code, as redesignated by subparagraph (A), is amended
			 by striking a dependent care center and all that follows and
			 inserting a dependent care center shall be taken into account only if
			 such center complies with all applicable laws and regulations of a State or
			 unit of local government..
					(c)Retirees made
			 eligible for creditSubsection (f) of section 21 of such Code
			 is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				GeneralThe
				Secretary
						,
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Eligibility of
				retirees for creditThe
				Secretary shall prescribe regulations under which retirees may be eligible for
				the credit provided under this section. Such regulations may deem such retirees
				to be gainfully employed and to have earned income, to such extent and in such
				amounts as the Secretary determines appropriate, for purposes of this
				section.
						.
				(d)Credit made
			 refundable
				(1)In
			 generalPart IV of subchapter A of chapter 1 of such Code is
			 amended—
					(A)by redesignating
			 section 36 as section 37,
					(B)by moving section
			 21, as otherwise amended by this section, after section 35, and
					(C)by redesignating
			 such section 21 as section 36.
					(2)Conforming
			 amendments
					(A)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
					(B)The table of
			 sections for subpart A of such part is amended by striking the item relating to
			 section 21.
					(C)The table of
			 sections for subpart C of such part is amended by redesignating the item
			 relating to section 36 as an item relating to section 37 and by inserting after
			 the item relating to section 35 the following new item:
						
							
								Sec. 36. Expenses for household and
				dependent care services necessary for gainful
				employment.
							
							.
					(e)Certain prior
			 improvements to credit made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 204 of such Act.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
